DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to a Restriction/Election decision filed 11/30/2020.
2.	Claims 1-19 are pending, claims 10-19 have been withdrawn. In response to Applicant’s remarks, Group I-IV are drawn to different inventions. Thus all Restrictions are final. However, in the event the Claim 1 is allowed, all claims that depend on Claim 1 will also be allowed.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not define n. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaya et al. (US 9,746,595).
Nagaya et al. discloses a composition comprising binder an epoxy resin [col.2;ln37-50] and the below compounds 

    PNG
    media_image1.png
    191
    523
    media_image1.png
    Greyscale
 wherein Xa is PF6-, Rs are hydrogen, and D is carbon [col.13;ln30-45]; and 

    PNG
    media_image2.png
    232
    421
    media_image2.png
    Greyscale
 [col. 30;ln15-30]. The above compounds are in the range of 2ppw [col.16;ln 15-25].
It is noted the above combination is not a preferred embodiment. However, since Nagaya at least suggests that the above combination is at least possible, the curiosity of 
Regarding claims 2-3; Nagaya discloses the amount of the above compound are in the range of total of 2ppw (including 1.9 and 0.1) [col.16;ln 15-25].
Regarding claim 4; Nagaya discloses the use of a cyanine based dye [col.12;ln63-67].
Regarding claims 5-8: the above compound inherently include the claimed limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/           Primary Examiner, Art Unit 1763